1. "A judge of a superior court at the time of sanctioning a petition for certiorari has no authority to approve the required certiorari bond, where it has not been approved or disapproved by the judge or magistrate whose decision or judgment is the subject of complaint." Clark v. Morris Plan Bank, 194 Ga. 522 (22 S.E.2d 147).
2. Under the above-quoted ruling, which is controlling in this case, the judge of the superior court had no authority to approve the required certiorari bond which had not been approved or disapproved by the trial judge. No properly approved bond having been filed, the certiorari petition was fatally defective, and the sustaining of the certiorari was error.
Judgment reversed. MacIntyre and Gardner, JJ.,concur.
                        DECIDED OCTOBER 20, 1942.